Case 3:21-cv-00248-JAG-EWH Document6 Filed 07/27/21 Page 1 of 1 PagelD# 43

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

VINCENT L. GAYLES,

Plaintiff,
V. Civil Action No. 3:21CV248
SGT FRITZ, et al.,

Defendants.

MEMORANDUM OPINION

On May 6, 2021, the Court conditionally docketed Plaintiff's action. Plaintiff requested
leave to proceed in forma pauperis. By Memorandum Order entered on June 22, 2021, the Court
directed Plaintiff to pay an initial partial filing fee of $158.58 or state under penalty of perjury that
he did not have sufficient assets to pay such a fee within eleven (11) days of the date of entry
thereof. See 28 U.S.C. § 1915(b)(1). Plaintiff has neither paid the initial partial filing fee nor
averred that he cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed in forma
pauperis. Plaintiffs disregard of the Court’s directives warrants dismissal of the action.
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate order shall issue.

 

Is/ i t
Jyffe

Date: 22 July 2021 John A. Gibney, Jr. f .
Richmond, Virginia United States District e

 

 

 
